Exhibit 10 (n) (xi)



AMENDMENT NO. 10 TO TRANSFER AND ADMINISTRATION AGREEMENT

AMENDMENT NO. 10 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of February
18, 2004 (this " Amendment "), to that certain Transfer and Administration
Agreement dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer
and Administration Agreement dated as of November 30, 2001, Amendment No. 2 to
Transfer and Administration Agreement dated as of December 14, 2001, Amendment
No. 3 to Transfer and Administration Agreement dated as of March 20, 2002,
Amendment No. 4 to Transfer and Administration Agreement dated as of March 29,
2002, Amendment No. 5 to Transfer and Administration Agreement dated as of May
22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration
Agreement dated as of September 27, 2002, Amendment No. 7 to Transfer and
Administration Agreement dated as of February 19, 2003, Amendment No. 8 to
Transfer and Administration Agreement dated as of April 14, 2003 and Amendment
No. 9 to Transfer and Administration Agreement dated as of August 13, 2003 (as
so amended and in effect, the " TAA "), by and among Arrow Electronics Funding
Corporation, a Delaware corporation (the " SPV "), Arrow Electronics, Inc., a
New York corporation, individually (" Arrow ") and as the initial Master
Servicer, the several commercial paper conduits identified on Schedule A to the
TAA and their respective permitted successors and assigns (the " Conduit
Investors "; each individually, a " Conduit Investor "), the agent bank set
forth opposite the name of each Conduit Investor on such Schedule A and its
permitted successors and assigns (each a " Funding Agent ") with respect to such
Conduit Investor, and Bank of America, National Association, a national banking
association, as the administrative agent for the Investors (the " Administrative
Agent "), and the financial institutions from time to time parties thereto as
Alternate Investors. Capitalized terms used and not otherwise defined herein
have the meanings assigned to such terms in the TAA.

PRELIMINARY STATEMENTS:

WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;

WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA;

WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 1. Amendments to the TAA . Effective as of the date hereof and subject to the
    satisfaction of the conditions precedent set forth in Section 3 hereof, the
    TAA is hereby amended as follows:

     1. Section 1.1 is amended by amending and restating the definition of
        "Adjusted Consolidated EBITDA," such definition to read in its entirety
        as follows:

" Adjusted Consolidated EBITDA " means for any fiscal period, without
duplication (a) the Consolidated Net Income of Arrow and its CA Subsidiaries for
such period, plus (b) to the extent deducted from earnings in determining
Consolidated Net Income for such period, the sum, in each case for such period,
of income taxes, interest expense, depreciation expense amortization expense,
including amortization of any goodwill or other intangibles, minus (c) to the
extent included in determining Consolidated Net Income for such period, non-cash
equity earnings of unconsolidated CA Affiliates, plus (d) to the extent excluded
in determining Consolidated Net Income for such period, cash distributions
received by Arrow from unconsolidated CA Affiliates, plus (e) to the extent
deducted from earnings in determining Consolidated Net Income for such period,
non-cash charges due to impairments recorded in such period in accordance with
the Financial Accounting Standards Board's Statement of Financial Accounting
Standards No. 142, all as determined on a consolidated basis in accordance with
GAAP plus (f) gains or losses related to the early extinguishment of notes,
bonds or other fixed income investments plus (g) gains or losses due to
integration or restructuring charges to the extent disclosed in public filings;
provided that in determining Adjusted Consolidated EBITDA for any period of four
consecutive fiscal quarters during which any business is acquired by Arrow, such
Adjusted Consolidated EBITDA shall be measured on a pro forma basis to include
the consolidated EBITDA of the acquired business (determined for such business
in the manner Adjusted Consolidated EBITDA is determined for Arrow, as described
above in this definition), plus identifiable, board-approved and publicly
announced acquisition-related synergies which are expected to be realized over a
twelve-month period following such acquisition.





 2. Section 1.1 is amended by amending and restating the definition of
    "Commitment Termination Date," such definition to read in its entirety as
    follows:

" Commitment Termination Date " means the earliest to occur of (a) February 19,
2006, (b) the date the commitment of any Program Support Provider terminates
under any Program Support Agreement, and (c) the date of termination of any
Program Support Agreement; provided , that in any event the Commitment
Termination Date shall not occur prior to February 16, 2005 (or such later date
as to which the SPV, Arrow, each Conduit Investor, Funding Agent and Alternate
Investor affected thereby and the Administrative Agent may agree in writing).

 3. Section 1.1 is hereby amended by adding the following new definitions in
    their respective alphabetical locations, to read in their entirety as
    follows:

" Consolidated Interest Coverage Ratio " means for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period.



" Consolidated Leverage Ratio " means on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Adjusted Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.



" Ratings " means the actual or implied senior unsecured non-credit enhanced
debt ratings of Arrow in effect from time to time by Moody's or S&P, as the case
may be, the bank debt rating of Arrow in effect from time to time by Moody's or
the corporate credit rating of Arrow in effect from time to time by S&P.





 4. Subsection 8.1 is amended by amending and restating clause (n) thereof, such
    clause to read in its entirety as follows:

"(n) the Consolidated Leverage Ratio on any day during any fiscal quarter set
forth below exceeds the ratio set forth below opposite such fiscal quarter:



Fiscal Quarter Consolidated Leverage Ratio



December 31, 2003 7.50 to 1.00

March 31, 2004 7.35 to 1.00

June 30, 2004 7.30 to 1.00

September 30, 2004 7.25 to 1.00

December 31, 2004 6.75 to 1.00

March 31, 2005 6.50 to 1.00

June 30, 2005 6.50 to 1.00

September 30, 2005 6.50 to 1.00

December 31, 2005 5.25 to 1.00

March 31, 2006 5.00 to 1.00

June 30, 2006 5.00 to 1.00

September 30, 2006 5.00 to 1.00

December 31, 2006 and 4.00 to 1.00

thereafter



; or"





 5. Subsection 8.1 is amended by amending and restating clause (o) thereof, such
    clause to read in its entirety as follows:

"(o) the Consolidated Interest Coverage Ratio for any period of four consecutive
fiscal quarters of Arrow ending with any fiscal quarter set forth below is less
than the ratio set forth below opposite such fiscal quarter:



Consolidated Interest

Fiscal Quarter Coverage Ratio



December 31, 2003 2.50 to 1.00

March 31, 2004 2.50 to 1.00

June 30, 2004 2.50 to 1.00

September 30, 2004 2.50 to 1.00

December 31, 2004 2.50 to 1.00

March 31, 2005 and thereafter 3.00 to 1.00



; or"





 6. Subsection 8.1 is amended by amending and restating clause (r) thereof, such
    clause to read in its entirety as follows:

"(r) [RESERVED]."



 7. Subsection 2.4 of Schedule I is amended by amending the definition of
    "Alternate Rate" in clause (d) by inserting, after the words "Rate Period"
    at the end of the first sentence thereof:

"plus the Applicable Margin."



 8. Subsection 2.4 of Schedule I is amended by amending and restating the
    definition of "Applicable Margin" in clause (d), such definition to read in
    its entirety as follows:

" Applicable Margin " means, on any date, the rate per annum determined based
upon the Rating in effect on such date by both S&P and Moody's set forth under
the relevant column heading below opposite such Rating:




Rating

(S&P/Moody's)

Applicable Margin (in basis points) to the extent that the Alternate Rate is
determined by reference to the Offshore Rate

Applicable Margin (in basis points) to the extent that the Alternate Rate is
determined by reference to the Base Rate

Greater than or equal to

BBB/Baa2

105.0

5

Greater than or equal to

BBB-/Baa3

125.0

25

Greater than or equal to

BB+/Ba1

170.0

70

Less than

BB+/Ba1

185.0

85

; provided that, in the event that the Ratings of S&P and Moody's do not
coincide, (i) the Applicable Margin set forth above opposite the lower of such
Ratings will apply if the Ratings differ by only one level, (ii) the Applicable
Margin consistent with the Rating one level above the lower Rating will apply if
the ratings differ by two or more levels, and (iii), if there is no Ratings in
effect, the Applicable Margin will be based on the Rating of less than BB+/Ba1.



 9. Schedule II is amended by amending and restating the definition of "Dilution
    Horizon Ratio" to read in its entirety as follows:

" Dilution Horizon Ratio " for any Calculation Period means the quotient of (a)
the aggregate amount of sales by the Originators giving rise to Receivables in
the most recently concluded period consisting of the greater of (i) two
Calculation Periods and (ii) the weighted average dilution horizon calculated in
accordance with the Agreed Upon Procedures as set forth in Schedule V , divided
by (b) the Net Pool Balance as of the Month End Date for such Calculation
Period.





 2. Representations and Warranties . To induce the Conduit Investors, Alternate
    Investors, the Funding Agents and the Administrative Agent to enter into
    this Amendment, the SPV and Arrow each makes the following representations
    and warranties (which representations and warranties shall survive the
    execution and delivery of this Amendment) as of the date hereof, after
    giving effect to the amendments set forth herein:

     10. Authority . The SPV and Arrow each has the requisite corporate power,
         authority and legal right to execute and deliver this Amendment and to
         perform its obligations hereunder and under the Transaction Documents,
         including the TAA (as modified hereby). The execution, delivery and
         performance by the SPV and Arrow of this Amendment and their
         performance of the Transaction Documents, including the TAA (as
         modified hereby), have been duly approved by all necessary corporate
         action and no other corporate proceedings are necessary to consummate
         such transactions.
    
     11. Enforceability . This Amendment has been duly executed and delivered by
         the SPV and Arrow. This Amendment is the legal, valid and binding
         obligation of the SPV and Arrow, enforceable against the SPV and Arrow
         in accordance with its terms, subject to applicable bankruptcy,
         insolvency, moratorium or other similar laws affecting the rights of
         creditors generally and the application of general principles of equity
         (regardless of whether considered in a proceeding at law or in equity).
         The making and delivery of this Amendment and the performance of the
         Agreement, as amended by this Amendment, do not violate any provision
         of law or any regulation (except to the extent that the violation
         thereof could not, in the aggregate, be expected to have a Material
         Adverse Effect or a material adverse effect on the condition (financial
         or otherwise), business or properties of Arrow and the other
         Originators, taken as a whole), or its charter or by-laws, or result in
         the breach of or constitute a default under or require any consent
         under any indenture or other agreement or instrument to which it is a
         party or by which it or any of its properties may be bound or affected.
    
     12. Representations and Warranties . The representations and warranties
         contained in the Transaction Documents are true and correct on and as
         of the date hereof as though made on and as of the date hereof after
         giving effect to this Amendment.
    
     13. No Termination Event . After giving effect to this Amendment, no event
         has occurred and is continuing that constitutes a Termination Event or
         a Potential Termination Event.

 3. Conditions Precedent . This Amendment shall become effective, as of the date
    hereof, on the date on which the following conditions precedent shall have
    been fulfilled:

     1. This Amendment . The Administrative Agent shall have received
        counterparts of this Amendment, duly executed by each of the parties
        hereto.
    
     2. Additional Documents . The Administrative Agent shall have received all
        additional approvals, certificates, documents, instruments and items of
        information as the Administrative Agent may reasonably request and all
        of the foregoing shall be in form and substance reasonably satisfactory
        to the Administrative Agent and each Funding Agent.
    
     3. Amendment Fees . Each of the following specified Funding Agents shall
        have received payment of an amendment fee in the amount of (i)
        $82,133.33 in the case of each of Bank of America, National Association;
        JPMorgan Chase Bank; and Fleet Securities, Inc. and (ii) $64,533.33 in
        the case of each of Credit Suisse First Boston, New York Branch; The
        Bank of Nova Scotia and The Bank of Tokyo-Mitsubishi, Ltd., New York
        Branch.
    
     4. Legal Matters . All instruments and legal and corporate proceedings in
        connection with the transactions contemplated by this Amendment shall be
        satisfactory in form and substance to the Administrative Agent, the
        Administrative Agent's counsel and each Funding Agent and the fees and
        expenses of counsel to the Administrative Agent incurred in connection
        with the execution of this Amendment and the transactions contemplated
        hereby shall have been paid in full.

 4. References to and Effect on the Transaction Documents .

     1. Except as specifically amended and modified hereby, each Transaction
        Document is and shall continue to be in full force and effect and is
        hereby in all respects ratified and confirmed.
    
     2. The execution, delivery and effectiveness of this Amendment shall not
        operate as a waiver of any right, power or remedy of any Investor,
        Funding Agent or the Administrative Agent under any Transaction
        Document, nor constitute a waiver, amendment or modification of any
        provision of any Transaction Document, except as expressly provided in
        Section 1 hereof.
    
     3. This Amendment contains the final and complete integration of all prior
        expressions by the parties hereto with respect to the subject matter
        hereof and shall constitute the entire agreement among the parties
        hereto with respect to the subject matter hereof superseding all prior
        oral or written understandings.
    
     4. Each reference in the TAA to "this Agreement", "hereunder", "hereof" or
        words of like import, and each reference in any other Transaction
        Document to "the Transfer and Administration Agreement", "thereunder",
        "thereof" or words of like import, referring to the Agreement, shall
        mean and be a reference to the Agreement as amended hereby.

 5. Execution in Counterparts . This Amendment may be executed in any number of
    counterparts and by different parties hereto in separate counterparts, each
    of which when so executed and delivered shall be deemed to be an original
    and all of which taken together shall constitute but one and the same
    agreement. Delivery of an executed counterpart of a signature page to this
    Amendment by telefacsimile shall be effective as delivery of a manually
    executed counterpart of this Amendment.

 6. GOVERNING LAW . THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
    ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 7. WAIVER OF JURY TRIAL . EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
    HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
    CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED
    WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
    CONNECTION WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

Arrow Electronics Funding Corporation ,

as SPV

By: /s/ Ira M. Birns

Name: Ira M. Birns

Title: President

Arrow Electronics, Inc. ,

individually and as Master Servicer

By: /s/ Ira M. Birns

Name: Ira M. Birns

Title: Vice President and Treasurer

Receivables Capital Company, LLC,

as a Conduit Investor

By: /s/ Douglas K. Johnson

Name: Douglas K. Johnson

Title: President

Bank of America, National Association,

as a Funding Agent, as Administrative Agent, and as an
Alternate Investor

By: /s/ Robert R. Wood

Name: Robert R. Wood

Title: Principal

Delaware Funding Company, LLC,
as a Conduit Investor

By: /s/ Bradley S. Schwartz

Name: Bradley S. Schwartz

Title: Managing Director

JPMorgan Chase Bank,

(successor by merger to Morgan Guaranty Trust Company of New York) as a Funding
Agent and as an Alternate Investor

By: /s/ Bradley S. Schwartz

Name: Bradley S. Schwartz

Title: Managing Director

Eagle Funding Capital Corporation,
as a Conduit Investor

By: Fleet Securities, Inc.,

its attorney-in-fact

By: /s/ John T. Hackett, III

Name: John T. Hackett, III

Title: Managing Director

Fleet Securities, Inc.

as a Funding Agent

By: /s/ Peter Benham

Name: Peter Benham

Title: Managing Director








Fleet National Bank

as an Alternate Investor

By: Fleet Securities, Inc.

as Agent for Fleet National Bank



By: /s/ Peter Benham

Name: Peter Benham

Title: Managing Director

Alpine Securitization Corp.,
as a Conduit Investor

By: Credit Suisse First Boston, New York Branch,

its attorney-in-fact

By: /s/ Bruce T. Miller

Name: Bruce T. Miller

Title: Director

By: /s/ Joseph Soave

Name: Joseph Soave

Title: Director

Credit Suisse First Boston, New York Branch

as a Funding Agent and as an Alternate Investor

By: /s/ Mark Golombeck

Name: Mark Golombeck

Title: Director

By: /s/ Mark Lengel

Name: Mark Lengel

Title: Director

Liberty Street Funding Corp.,
as a Conduit Investor

By: /s/ Bernard J. Angelo

Name: Bernard J. Angelo

Title: Vice President

The Bank of Nova Scotia,

as a Funding Agent and as an Alternate Investor

By: /s/ Norman Last

Name: Norman Last

Title: Managing Director

Gotham Funding Corporation,

as a Conduit Investor

By: /s/ Dimitris Spiliakos

Name: Dimitris Spiliakos

Title: Secretary

The Bank of Tokyo-Mitsubishi, Ltd., New York

Branch,

as a Funding Agent and as an Alternate Investor

By: /s/ Vincent DeLuca

Name: Vincent DeLuca

Title: Senior Vice President

CH1 2867090v6